Citation Nr: 1757986	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-49 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.D., Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1970 to January 1991.  The Board is thankful for his many years of honorable service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that granted service connection for degenerative arthritis of the lumbar spine. Jurisdiction was subsequently transferred to Winston-Salem, North Carolina. 

The Board notes that in January 2015, the RO also granted separate ratings for service connection for lumbar radiculopathy of the right and left lower extremities, however neither the Veteran nor his representative has indicated a desire to pursue review of those ratings. 

In September 2015, the Veteran withdrew his request for a hearing before a Veterans Law Judge.  

In October 2015, the Board remanded this issue for further development, to include obtaining any outstanding medical records relevant to the appeal and scheduling the Veteran for a VA examination to evaluate his service-connected low back disability. 

The Board also notes that in December 2016, the RO granted service connection for scars of the upper back midline and lower back midline.


FINDINGS OF FACT

1. The Veteran's forward flexion was not found to be greater than 30 degrees but not greater than 60 degrees. 

2. The Veteran has not experienced "incapacitating episodes" requiring medically prescribed bed rest during this appeal period. 

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative have asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

In April 2009 and January 2016, the Veteran was provided VA examinations regarding his claim of entitlement to a rating in excess of 10 percent for degenerative arthritis of the spine. The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal.  

II. Increased Rating

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has asserted that the symptoms of his back disability are worse than those which are contemplated by the currently assigned ratings. The Veteran expressed that every day is a struggle due to his back pain. The Veteran stated that he feels like he has a "softball sized coil spring in his lower left back" and that throughout the night the "coil winds tight." The Veteran stated that he has to stretch his back in order to "unwind." The Veteran also indicated that any activity aggravates his lower back and that it takes him a couple of days of rest and a heating pad to recover.  

The Veteran applied for an initial increased rating in December 2009. Currently, a 10 percent rating is in effect from June 26, 2008, the date VA received the service connection claim, a 100 percent rating is in effect from April 7, 2011 to June 30, 2011 for a period of convalescence following a surgery, and 10 percent is in effect from July 1, 2011. 

The Veteran's degenerative arthritis of the lumbar spine is currently rated under Diagnostic Code 5242. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

For purposes of this case, under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 20 percent if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; 40 percent if forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined. See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order. Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is defined "as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician."

In order for the Veteran to obtain a higher schedular rating under the general rating formula, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.

The Veteran was afforded a VA examination in April 2009. The Veteran reported stiffness, numbness, and constant pain in his low back. The Veteran reported no loss of bladder or bowel control. The Veteran expressed that his symptoms have not resulted in incapacitation. The Veteran reported that his standing is limited to 15 minutes and his sitting is limited for a couple of hours. 

The examiner noted that the examination reveals evidence of radiating pain on movement. There was a negative straight leg test on the right and left. The examiner noted that there was no ankyloses of the lumbar spine. The Veteran's range of motion for flexion was 90 degrees with pain beginning at 70 degrees. 

The examiner noted that the joint function of the spine is additionally limited by fatigue and pain after repetitive use. The examiner noted that the joint function of the spine is not additionally limited by weakness, lack of endurance and incoordination, after repetitive use. There was no additional limitation in degrees. 

The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine. The examiner reported that there was no evidence of intervertebral disc syndrome.   

On the most recent January 2016 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the spine, degenerative disc disease with bilateral radiculopathy, and spinal stenosis. 

The Veteran reported flare-ups of the thoracolumbar spine. The Veteran reported increased pain in thighs if he stands for more than 15 minutes, walks a mile, or does repetitive bending or twisting. The Veteran also reported having functional loss or impairment of the thoracolumbar spine. The Veteran expressed that he cannot stand continuously for more than 15 minutes and cannot walk over a quarter of a mile. The Veteran can work in the yard for 10 minutes at a time but then he has to take a 5 minute break. 

The Veteran's initial range of motion for his forward flexion was 90 degrees. The examiner noted that there was no pain noted on examination. There was no evidence of pain with weight bearing or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine. 

The Veteran was able to perform repetitive use testing with at least three repetitions. The examiner noted that there was additional loss of function after the three repetitions to include lack of endurance. The Veteran's range of motion after 3 repetitions for his forward flexion was 90 degrees. 

The examiner reported that pain, weakness, fatigability, or incoordination significantly limits the Veteran's functional ability with repeated use over a period of time. Pain, weakness, and lack of endurance are factors that cause this functional loss. The examiner was not able to describe the functional loss in terms of range of motion, however he did stated that additional loss of range of motion with repeated use over time can best be described as moderate in all planes of motion. 

The examination revealed that the Veteran does not have guarding or muscle spasms. The Veteran does have instability of station, disturbance of locomotion, and interference with standing. There was no evidence of muscle atrophy and the Veteran's straight left test was negative for both right and left leg. The Veteran's sensory exam reveal that the Veteran was absent for sensation to light touch of the right foot/toe. 

The examiner noted that the Veteran has radicular pain due to radiculopathy and noted that there was moderate intermittent pain and moderate paresthesias for the right and left lower extremity and severe numbness in both extremities. Overall, the examiner reported that the Veteran experiences mild severity of radiculopathy.

There was no ankylosis of the spine or other neurological abnormalities related to the thoracolumbar spine such as bowel or bladder problems. The examiner noted that the Veteran has intervertebral disc syndrome but the Veteran has not had any episodes of acute signs and symptoms due to intervertebral disc syndrome that required bed rest in the past 12 months.  

A review of the Veteran's private treatment records reveal that in a March 2007 private treatment note from Atlantic Orthopedics, the Veteran's chief complaint was of low back pain radiating to left hip. The Veteran reported that his pain is aggravated by standing and walking. The Veteran denied recent bladder dysfunction. Upon physical examination, the examiner noted that the Veteran's gait is normal bipedal. The examiner reported that the Veteran's trunk exam reveals no tenderness or no muscle spasm. The examiner noted that trunk function is normal without pain. The trunk muscles were strong with no atrophy or masses. The examiner noted that lower extremity motor strength was normal. The examiner noted that the Veteran's x-rays showed significant multilevel degenerative disease without significant instability, deformity, or destructive lesions. The examiner recommended pain management and injections.  

In a May 2007 private treatment note from Atlantic Orthopedics, the Veteran's chief complaint was low back pain characterized as ache. The Veteran denied lower limb radiating neuropathic pain, weakness, or numbness. Exacerbating factors included sitting, standing, walking, and various forms of exercise. The Veteran reported a walking tolerance of 15 to 20 minutes. The Veteran reported that after 30 minutes of sitting, he was required to change position. Upon physical examination, the examiner noted that the Veteran's lumbar flexion was full but he does have pain on lumbar deflexion. The examiner noted that there was no evidence of spasm or muscle pain. The Veteran's sensory was intact to sharp pain and light touch in all dermatomes of the lower limbs. 

In a December 2008 private treatment note from Atlantic Orthopedics, the Veteran's chief complaint was increased low back pain, especially with straightening up. The Veteran reported having radiofrequency thermocoagulation in the past with excellent response, the last treatment being in June 2007. The Veteran reported that he feels that his previous procedure is wearing off and his back pain is worsening. The Veteran also reported experiencing pain in his left hip and numbness and pain radiating intermittently down his left leg. The examiner noted that the Veteran has full lumbar flexion but pain with deformity and pain with extension. Gait is antalgic with no ambulatory aid. There was full and equal strength of bilateral lower extremities. The examiner recommended a repeat to the lumbar radiofrequency thermocoagulation as the Veteran has increased facet pain. 

In a January 2009 MRI of the lumbar spine from Atlantic Orthopedics, the findings included mild scoliosis and multilevel degenerative disc disease and facet arthropathy. 

In a February 2009 private treatment note from Atlantic Orthopedics, the Veteran's chief complaint was that he suffers from significant degenerative disc and joint disease of his lumbar spine. The Veteran has undergone radiofrequency thermocoagulation previously with 11 months of good pain relief in his back. The Veteran underwent the same procedure on this day. 

In an August 2009 private treatment note from Atlantic Orthopedics, the Veteran reported that the previous procedure helped out and wants another as his pain is coming back. The Veteran's flexion was full.

The additional treatment reports from the VA medical center in Durham, North Carolina, include a May 2010 MRI that revealed multi-level disk disease and facet arthropathy. 

In an April 2011 Durham VAMC note, the Veteran reported sharp shooting pains down his bilateral legs and reported that he has difficulty and increased pain after walking, sitting, or standing for long periods of time. The Veteran stated that he has constant burning and tingling to his feet which gets worse with prolonged walking, sitting, or standing. The Veteran denied difficulty with bowl or bladder function. 

A review of the treatment notes of record show that the Veteran generally reports pain, increased pain with prolonged sitting and prolonged standing, and the use of steroid injections for pain. There is no other evidence of record in the VA Medical Center treatment notes or private treatment notes indicating that the Veteran has limitation of motion that is more severe than that noted in the various VA examination reports of record.

Given the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent. While the service-connected low back disability results in pain and some loss of range of motion, there is no indication that the Veteran's spine is ankylosed. None of the VA examinations nor treatment records indicated that the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees, but not greater than 60 degrees.  Rather, at most it was limited by pain to 70 degrees during the April 2009 examination.  The most recent VA examination in 2016 showed pain-free forward flexion to 90 degrees.  Given these and other findings of record, the Board cannot say that the disability more nearly approximates one manifested by flexion limited between 30 and 60 degrees.  

The General Rating Formula also provides that neurologic abnormalities associated with disabilities of the spine are to be separately evaluated under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Other than the Veteran's service-connected right and left lower extremity radiculopathy, no neurological abnormalities related to such as bowel or bladder problems were found on the January 2016 examination. Thus, the medical evidence of record does not show associated objective neurologic abnormalities of bowel or bladder impairment so that additional separate neurological disability rating, as it applies to his service-connected lumbar spine disability is warranted. 

As mentioned previously, the Veteran's service-connected back disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5242. DC 5242 references Diagnostic Code 5003. Under DC 5003 (degenerative arthritis), if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 38 C.F.R. § 4.71a. Here, the Veteran has a compensable rating because of limitation of motion, so DC 5003 is inapplicable. As such, the Veteran is rated under the General Rating Formula for Diseases and Injuries of the Spine. As noted above, when rating under the General Rating Formula, only a 10 percent evaluation is for application.  

In reaching the above determination, the Board considered, along with the schedular criteria, evidence of functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07. The evidence documents the Veteran's reports of back pain that has increased since its onset and limits his movements. Taking all of the evidence of record into consideration, the Board acknowledges that the Veteran's spinal disability is manifested by some functional limitation due to pain, weakness, and lack of endurance, as noted during the January 2016 VA examination. However, even accounting for the limitations of his lumbar spine, the Veteran's range of motion still exceeds that which is required for a disability rating in excess of 10 percent. The evidence does not show that level of functional loss contemplated by a 20 percent or greater evaluation.  

The Board finds that the assigned rating contemplates any additional impairment due to pain. Essentially, there is no showing of any other functional impairment which would warrant a higher rating for this report of pain. 38 C.F.R. §§ 4.7, 4.20, 4.45, 4.59, 4.71a; see also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on "incapacitating episodes" rather than limitation of motion. However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest. Therefore, a rating based on incapacitating episodes is not warranted. 38 C.F.R. § 4.71a (2017).

The Veteran is competent to report his symptoms, and the Board does not doubt the sincerity of the Veteran's belief that his service-connected back disability has worsened. The rating criteria are very specific in terms of the symptoms contemplated by each disability rating.  Moreover, the objective clinical findings do not support a higher evaluation for the reasons stated above. The preponderance of the evidence is against the Veteran's claim and an increased rating in excess of 10 percent for degenerative arthritis of the spine must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the spine is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


